         Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 1 of 25



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                                               Docket No. 1:20-CV-11382-DJC


JONATHAN MULLANE,                      )
                                       )
            Plaintiff,                 )
v.                                     )
                                       )
MASSACHUSETTS BOARD                    )
OF BAR EXAMINERS,                      )
MARILYN J. WELLINGTON,                 )
and DOES 1 through 10, inclusive,      )
in their individual and professional   )           Hearing Requested
capacities,                            )
                                       )
               Defendants.             )




              PLAINTIFF’S OPPOSITION TO THE MOTION TO DISMISS
                      OF DEFENDANTS WELLINGTON AND
                  MASSACHUSETTS BOARD OF BAR EXAMINERS




At Cambridge, Massachusetts,                    JONATHAN MULLANE
This 26th Day of October, 2020                  Plaintiff pro se
                                                30 Donnell Street
                                                Cambridge, MA 02138
                                                Tel.: (617) 800-6925
                                                j.mullane@icloud.com
      Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 2 of 25



                                       TABLE OF CONTENTS

I.   Plaintiff is entitled to declaratory and injunctive relief; the
     equitable relief of a federal court can bar the enforcement
     of any unconstitutional state law, rule, or regulation.                            1

     (a)           Article III district courts have unfettered jurisdiction over all
                   challenges to state bar admission procedures brought under the
                   federal Constitution.                                                1

     (b)           Applicable standards of review for the “as applied” and “facial”
                   constitutional challenges of the pertinent procedural rules of the
                   Board of Bar Examiners.                                              3

           (i)        “Facially” and “As applied,” the procedural rules are
                      violative of the Due Process Clause of U.S. Const., Amend.
                      XIV, and cannot survive “strict scrutiny” review.                 5

           (ii)       “As applied,” the Rules of the Board of Bar Examiners are
                      violative of the Petition Clause of U.S. Const., Amend. I,
                      and cannot survive “strict scrutiny” review.                      9

           (iii)      “As applied,” the Rules of the Board of Bar Examiners are
                      violative of the Supremacy Clause of U.S. Const., Art. VI,
                      Cl. 2 together with the doctrine of implied preemption under
                      federal common law.                                               12

           (iv)       Both “facially” and “as applied,” the procedural rules of the
                      Board of Bar Examiners are constitutionally invalid pursuant to
                      the First Amendment Overbreadth Doctrine.                         13

           (v)        Both “facially” and “as applied,” the procedural rules of the
                      Board of Bar Examiners are void for vagueness.                    14

           (vi)       Both “facially” and “as applied,” the procedural rules of
                      the Board of Bar Examiners are constitutionally void because
                      they cannot satisfy the “underinclusiveness” inquiry.             15

           (vii)      Both “facially” and “as applied,” the procedural rules
                      constitute a bill of attainder, in violation of U.S.
                      Const., Art. I § 9 ¶ 3.                                           16

           (viii)     “As applied,” the procedural rules of the Board of Bar
                      Examiners are violative of the First Circuit’s



                                                     ii
           Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 3 of 25



                   holding in In re Berkan, 648 F.2d 1386 (1st Cir. 1981).            17

       (c)     All of the immunity defenses asserted by Defendants are vitiated and
               defeated by the Ex Parte Young doctrine.                               18

       (d)     Pursuant to the Supreme Court’s holding in Sprint Communs., Inc. v.
               Jacobs, 571 U.S. 69 (2013), Younger abstention is barred and
               unavailable in this action.                                            19

II.    Monetary damages are authorized for all conduct which was
       ultra vires, “administrative,” or made in the absence of
       jurisdiction.                                                                  19


Request for Oral Argument                                                             21

Conclusion                                                                            21

Certificate of Service                                                                22

Exhibits




                                                iii
           Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 4 of 25



I.       PLAINTIFF IS ENTITLED TO DECLARATORY AND INJUNCTIVE RELIEF;
         THE EQUITABLE RELIEF OF A FEDERAL COURT CAN BAR THE
         ENFORCEMENT OF ANY UNCONSTITUTIONAL STATE LAW, RULE, OR
         REGULATION.
         (a)       Article III district courts have unfettered jurisdiction over all challenges to
                   state bar admission procedures brought under the federal Constitution.
         In the contexts of petitions for admission to a state bar,1 it is well settled that actions chal-
lenging the constitutionality of the bar admission procedure itself2 may always be heard in federal
court. See, e.g., Clark v. Va. Bd. of Bar Exam’rs, 880 F. Supp. 430, 446 (E.D. Va. 1995) (entering
an injunction against the Board of Bar Examiners, barring it from posing constitutionally-prohib-
ited questions in its “Character and Fitness Questionnaire”); Keenan v. Bd. of Law Exam’rs, 317
F. Supp. 1350, 1353 (E.D.N.C. 1970) (“[T]he Board contends that federal district courts lack sub-
ject matter jurisdiction ‘over matters of admission to State bars or the suspension or disbarment
from State bars’ [ . . . ] we hold that federal district courts have jurisdiction under 28 U.S.C. § 1343
to consider claims arising out of the application by state officials of a general bar admission require-
ment that is alleged to be unconstitutional”); Dubuc v. Mich. Bd. of Law Exam’rs, 342 F.3d 610
(6th Cir. 2003) (allowing plaintiff bar applicant to proceed in his federal court challenge of an al-
legedly unconstitutional bar admission rule); D.C. Court of Appeals v. Feldman, 460 U.S. 462,
483-85 (1983) (holding that, while federal district courts cannot reverse a state court’s final


1
 “The right to work for a living in one’s chosen occupation is for most people a prerequisite to the pursuit of happiness.
If a man may be arbitrarily made to give up his life time endeavor—even for a year— [ . . . ] it is idle to talk to him about
Fourteenth Amendment protection of personal freedom.” Keenan v. Bd. of Law Exam’rs, 317 F. Supp. 1350, 1362
(E.D.N.C. 1970).
2
  i.e., as opposed to formal decisions of the Board of Bar Examiners, which are only issued after a due process hearing
has been held. As Defendants’ motion correctly notes, such is not the case here because Plaintiff’s bar petition remains
“ongoing” [ECF 24, p. 1 ¶ 1]. While the petition was filed in May 2019, Defendants have yet to grant Plaintiff any due
process hearing to-date. Thus, the pending petition has been stuck in limbo for the past 18 months while Defendants
continue to “investigate” Plaintiff’s litigation activities—i.e., constitutionally protected activities under the Petition
Clause—and for an indeterminate amount of time. Such “investigations,” which effectively serve as a de facto denial
of an applicant’s petition in cases such as this one (where there are no constitutionally-permissible grounds for a formal
denial of the petition), have even lasted as long as seven years. See, e.g., In re Application for Admission to the Bar,
444 Mass. 393 (2005) (“investigation” of the bar applicant lasted seven years). Moreover, Massachusetts bar appli-
cants are routinely denied timely judicial review and access to the state courts. See, e.g., Britton v. Bd. of Bar Exam’rs,
471 Mass. 1015 (2015) (where a bar applicant applied for admission in 2006, yet judicial review was not conducted until
nine years later in 2015). Such a bar admission procedure, “as applied,” squarely violates the Supreme Court’s holding
in Willner v. Comm. on Character & Fitness, 373 U.S. 96 (1963) (state bar admission procedures are constitutionally
required to provide procedural and substantive due process). This includes, without limitation, the constitutional right
to a timely and speedy “due process” hearing.
         Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 5 of 25



decision to deny “a particular application for admission,” they can, however, resolve a “gen-
eral challenge” to the future enforcement of an allegedly unconstitutional bar admission rule
(emphasis supplied)).
        Under the procedural rules of the Board of Bar Examiners, Plaintiff has no right to any
judicial review at all—let alone a timely one. This is because no “formal hearing” was ever held in
this particular instance. As such, there is no appealable final decision for him to appeal to the SJC.
Instead, Defendants have knowingly opted to suspend their decision on Plaintiff’s bar petition in-
definitely by belatedly initiating an untimely “investigation” into Plaintiff’s litigation activities.
Under the Board’s procedural rules, this investigation may extend for an indefinite period of time.
ECF 16, ¶ 21. When Defendants finally decided to initiate an “investigation” in May 2020, by that
late point in time, one (1) entire year had already passed since Plaintiff had submitted his applica-
tion for the bar and had successfully completed his JD degree in May 2019. Id. at ¶¶ 26-27.
        In seeking dismissal of this action, Defendants Wellington and Board of Bar Examiners rely
primarily on the First Circuit’s holding in Sinapi v. R.I. Bd. of Bar Examiners, 910 F.3d 544 (2018).
See ECF 24, p. 11 ¶¶ 2-3. This reliance is misplaced. In Sinapi, supra, the First Circuit reversed
the district court’s allowance of monetary damages against the Board of Bar Examiners on quasi-
judicial immunity grounds. Id. at 555. However, what Defendants’ moving papers curiously omit
is the fact that the First Circuit had also rejected the Board’s separate appeal of the district court’s
injunction against it. See EXHIBIT 1 (district court’s restraining order against the Board of Bar
Examiners); see also Sinapi v. R.I. Board of Bar Examiners, et al., Docket No. 15-01980 (1st Cir.
Aug 27, 2015) (declining to hear “moot” appeal of the district court’s restraining order). The sec-
ond Sinapi appeal—i.e., the appeal cited by Defendants—does not discuss or even tangentially
address the district court’s allowance of equitable relief against the Board of Bar Examiners. In-
deed, it only addresses the narrow question of monetary damages—and under an entirely unrelated
and separate set of facts in an action alleging Americans with Disabilities Act violations.
        Dubuc v. Mich. Bd. of Law Exam’rs, 342 F.3d 610 (6th Cir. 2003) is factually analogous to
the case at bar, and specifically addresses the ability of plaintiffs to obtain declaratory and injunctive
relief (i.e., in contrast with Sinopi, which only discusses monetary damages). In Dubuc, supra, the
plaintiff brought a § 1983 action in federal court against the Board of Law Examiners after it denied
his bar application on purported “character and fitness” grounds. Id. at 612. The plaintiff alleged


                                                    2
           Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 6 of 25



that his First Amendment rights were violated because the Board denied his bar application due to
the fact that he had been involved in approximately 38 lawsuits, and had also filed criminal charges
against a Michigan judge. Ibid.
          On appeal, the Sixth Circuit reversed the district court’s dismissal on immunity grounds,
and remanded the case for further proceedings. Ibid. Citing to the well-settled doctrine of Ex Parte
Young and the holding of the United States Supreme Court in Verizon Md. Inc. v. PSC, 535 U.S.
635, 645 (2002), the court held that it was error to deny the plaintiff’s request for declaratory and
injunctive relief against the Board. Id. at 616.
          Furthermore, it has been long recognized that a private citizen can bring an action in federal
court against state officials under the First, Fifth, or Fourteenth Amendments.3 See, e.g., Zwickler
v. Koota, 389 U.S. 241 (1967) (considering private action for First Amendment violation); Hannah
v. Larche, 363 U.S. 420 (1960) (considering private action for Fifth Amendment violation); Hague
v. CIO, 307 U.S. 496 (1939) (considering private action for Fourteenth Amendment violation).
Private citizens can also assert claims under the Supremacy Clause in federal court. See Swepi,
Ltd. P’ship v. Mora Cnty., 81 F. Supp. 3d 1075, 1167 (D.N.M. 2015). The Supremacy Clause cre-
ates an implied right of action4 for private citizens against state officers who are threatening to
violate federal law. Pharm. Research & Mfrs. of Am. v. Concannon, 249 F.3d 66, 73 (1st Cir. 2001)
(citing Burgio & Campofelice, Inc. v. N.Y. State Dep’t of Labor, 107 F.3d 1000, 1006 (2d Cir.
1997)).
          (b)     Applicable standards of review for the “as applied” and “facial”
                  constitutional challenges of the pertinent procedural rules of the
                  Board of Bar Examiners.
          Firstly, constitutional challenges alleging that a state law and/or procedural rule does not
comport with due process requirements are subject to “strict scrutiny” review if a “fundamental
right” under the Due Process Clause is implicated. Ibid. This particular standard of review applies
in cases such as the instant matter, wherein the subject state laws are alleged to implicate both

3
 “[C]ivil rights complaints are to be broadly construed in order to effectuate the high congressional priority placed
upon the vindication of civil rights deprivations.” Canty v. Brown, 383 F. Supp. 1396, 1399 (E.D. Va. 1974), aff’d, 526
F.2d 587 (4th Cir. 1975), cert. denied, 423 U.S. 1062 (1976).
4
 In the Rule 12 motion to dismiss of Defendants Wellington and Board of Bar Examiners [ECF 23-24], the arguments
set forth therein appear to be myopically limited to Plaintiff’s express right of action under 42 U.S.C. § 1983 for consti-
tutional torts.


                                                            3
           Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 7 of 25



“fundamental rights” and liberty interests. See, e.g., Washington v. Glucksberg, 521 U.S. 702,
766-67 (1997). Even assuming arguendo that there is no constitutionally-protected interest in the
practice of law, all persons do in fact have a “fundamental right” to: (1) timely due process hear-
ings; and (2) timely judicial review of governmental action; and (3) timely access to the state courts.
Taking the averments of the operative complaint as true, the challenged state procedural rules
contravene all of the foregoing “fundamental rights” under the Due Process Clause of U.S. Const.,
Amend. XIV.5 Secondly, it is black letter law that the heightened “strict scrutiny” standard applies
in the context of “content-based” First Amendment challenges. This action specifically challenges
content-based regulations of speech, i.e., the filing of a civil action. Accordingly, this Court is re-
quired to apply “strict scrutiny” in reviewing the challenged procedural rules of the Board of Bar
Examiners. See, e.g., Reed v. Town of Gilbert, 576 U.S. 155, 163-64 (2015).
         Thirdly, a separate standard of review applies to challenges under the Supremacy Clause of
U.S. Const., Art. VI, Cl. 2. When Congress has not expressly stated its intent, courts can infer
Congress’ intent to occupy a given field of regulation if it has legislated comprehensively. Courts
can infer “field preemption” if Congress’ act relates to a field where the federal interest is so dom-
inant that the federal system can be assumed to preclude enforcement of state laws on the same
subject. English v. Gen. Elec. Co., 496 U.S. 72, 79 (1990). In the context of a Supremacy Clause
analysis, courts can also infer “conflict preemption” when there is a conflict between a state law
and a federal statute or regulation. Courts can identify such a conflict when a state law “stands as
an obstacle to the accomplishment and execution of the [Congress’] full purposes and objectives.”
Freightliner Corp. v. Myrick, 514 U.S. 280, 287 (1995). When a court determines that there is a
conflict, the relative importance of the state’s interest is immaterial; state law must always yield to
federal interests.

5
 Even if this Court were to apply the lower “rational basis” standard vis-à-vis the due process challenge, the outcome
of the analysis would be identical. This is because there can be no legitimate state interest in denying bar applicants
their right to a timely due process hearing, and timely judicial review thereafter. Defendants have identified no state
interest in arbitrarily initiating an “investigation” into Plaintiff’s constitutionally-privileged litigation activities—an
investigation which they did not initiate until one (1) entire year after Plaintiff filed his bar petition in May 2019. Stated
differently, even if Defendants were able to demonstrate that the enforced procedural rules are “rationally related” to
a governmental interest (and they cannot), that interest must be a constitutionally “legitimate” one. Even under the
more liberal “rational basis” test, Defendants cannot enforce any laws and/or procedural rules which are irrational or
arbitrary, nor can they draw distinctions between persons in a manner which serves no constitutionally-legitimate end.
Romer v. Evans, 517 U.S. 620, 635 (1996).



                                                              4
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 8 of 25



             (i)      “Facially” and “as applied,” the Rules of the Board of Bar Examiners
                      are violative of the Due Process Clause of U.S. Const., Amend. XIV, and
                      cannot survive “strict scrutiny” review.

        The Board of Bar Examiners’ procedural rules, both “facially” and “as applied,” fail to
comport with basic, fundamental rights the Due Process Clause of U.S. Const., Amend. XIV. If
the Board of Bar Examiners opts to indefinitely “investigate” a bar applicant (as it has done here),
under its own procedural rules, the unfortunate applicant has no right of appeal at all. The subject
procedural rules simply do not provide for any judicial review in such situations. It is not until the
investigation is finally terminated (i.e., years later, and at the Board’s sole discretion), and a formal
due process hearing is subsequently held by the Board of Bar Examiners, that an applicant is finally
permitted to appeal to a state court.
        “The candidate has the burden to convince the Board of Bar Examiners that it should rec-
ommend him or her to the Supreme Judicial Court for admission to the bar.” BBE Rule V.2. BBE
Rule V.2.7 provides that “[f]ollowing the conclusion of the formal [due process] hearing, the Board
of Bar Examiners shall make its findings of fact and recommendation for or against the admission
of the candidate.” Ibid. “Any candidate who is dissatisfied with the Board of Bar Examiners’ rec-
ommendation concerning his or her character and fitness may, within 60 days after the Board of
Bar Examiners’ recommendation, request that the Chief Justice of the Supreme Judicial Court
order a hearing on the matter.” BBE Rule V.2.8 (citing to SJC Rule 3:01 § 5.3).
        Defendants correctly state that the procedural rules of the Board of Bar Examiners allow
them to initiate an “investigation” into any applicant’s “character and fitness” [ECF 24, p. 3 ¶ 1],
and without notice specifying their reason for electing to do so. Pursuant to BBE Rule V.2.3 (“In-
vestigation”), “[p]rior to a hearing, the Board of Bar Examiners may conduct a detailed
investigation of facts and circumstances bearing on a candidate’s character and fitness to practice
law.” Ibid. Not only does the Rule fail to delineate precisely what subjects are considered relevant
to an applicant’s “character and fitness[,]” it fails to provide any timelines and/or deadlines for
the completion of such an investigation. As such, Defendants are free to: (1) “investigate” any
applicant for any reason6 or spurious pretext, as alleged here (e.g., if the applicant was previously a

6
 In other words, the Rule gives complete, unconditional deference to the discretion of the Board of Bar Examiners
and fails to limit and/or delineate what aspect(s) of an applicant’s personal life can or cannot be the subject of an
“investigation.” While the Rule states that the “investigation” may pertain to any “facts and circumstances bearing


                                                         5
           Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 9 of 25



member of the Communist Party, if the applicant has a certain religious or political belief, if the
applicant has a certain sexual preference, etc.); (2) de facto deprive the applicant of his or her law
license and income for an indeterminate number of years while the “investigation” is ongoing; and
(3) unnecessarily and needlessly initiate such an “investigation” long after the applicant has al-
ready graduated from law school. All of the foregoing issues concerning the Board of Bar
Examiners’ procedural rule render the same unconstitutional—both “facially” and “as applied”
in this particular instance.
         Applying the procedural rules of the Board of Bar Examiners, persons such as Plaintiff
whose Massachusetts bar petitions are left in limbo during such multi-year “investigations” are
routinely deprived of their right to access the courts, and are deprived of their right to timely judi-
cial review. See, e.g., Britton v. Bd. of Bar Exam’rs, 471 Mass. 1015 (2015) (where a bar applicant
applied for admission in 2006, yet judicial review was not conducted until nine years later in 2015).
In addition to the foregoing, persons such as Plaintiff are routinely deprived of their right to a timely
formal “due process” hearing. See, e.g., In re Application for Admission to the Bar, 444 Mass. 393
(2005) (“investigation” of the bar applicant lasted seven years before the Board of Bar Examiners
ultimately issued a formal denial). Such a bar admission procedure, “as applied,” squarely violates
the Supreme Court’s holding in Willner v. Comm. on Character & Fitness, 373 U.S. 96 (1963)
(state bar admission procedures are constitutionally required to provide procedural and substan-
tive due process). This includes, without limitation, the constitutional right to a timely and speedy
“due process” hearing—something which has yet to even occur in this particular instance.
         Moreover, as previously stated, ante, BBE Rule V.2.3 (“Investigation”) conspicuously fails
to provide any deadlines or timelines vis-à-vis the total duration of any “investigation.” As a result,
such “investigations” can arbitrarily last as long as an entire decade in Massachusetts. Even more
concerning is the fact that the said Rule inexplicably fails to establish the latest point in time that
an “investigation” can be initiated by the Board of Bar Examiners. As a result, BBE Rule V.2.3
effectively allows Defendants to finally begin investigating applicants such as the undersigned as


on a candidate’s character and fitness to practice law[,]” it fails to set forth precisely which factors are deemed to
adversely impact the applicant’s ability to become a successful lawyer. Even assuming arguendo that an applicant’s
litigation activities are somehow relevant to his “character or fitness to practice law” (and they are not), it is forsooth
doubtful that a candidate’s prior courtroom experiences would negatively impact his or her ability to become a suc-
cessful, practicing attorney.


                                                            6
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 10 of 25



late as one (1) entire year after their graduation from law school. This unnecessarily results in caus-
ing recent law school graduates to be unemployed, and is likely the reason why other states (e.g.,
Florida) conduct their “fitness and character” investigations while the applicant is still a law stu-
dent. Not only is the Florida approach both fair and equitable, unlike the Massachusetts approach,
it avoids arbitrarily and unnecessarily causing recent graduates to be unemployed while the inves-
tigation remains ongoing.7
          By way of further example, while the Massachusetts procedural rules only provide for ap-
peals of adverse “final decisions” after a formal hearing, other states such as New York provide
for a second type of petition to the state judiciary in the event of an unreasonable delay. See 22 NY
CRR § 601.1(n) (“Petition to Appellate Division in case of unreasonable delay”). Inexplicably,
no such provision exists under the Massachusetts procedural rules. As such, in this Common-
wealth, the Board of Bar Examiners can indefinitely refuse to issue a formal decision on any given
bar application, and the applicant has no legal recourse whatsoever. This is unfortunately what has
occurred in the instant matter. For this reason, Defendants are indeed correct in stating that Plain-
tiff’s Massachusetts bar petition currently remains “in progress” and ongoing. ECF 24, p. 1 ¶ 1.
          Similarly, Rule 3-40 (“Petition for Court Review”) of the Florida Rules of the Supreme
Court Relating to Admissions to the Bar establishes two (2) separate types of judicial review, in
lockstep with the New York procedural rules. While dissatisfied applicants can obviously appeal
adverse final decisions of the Florida Board of Bar Examiners, they are additionally provided with
a second type of judicial review under Rule 3-40.2 (“Dissatisfied with Length of Board’s Investiga-
tion”):
          3-40.2 Dissatisfied with Length of Board’s Investigation. Any applicant or reg-
          istrant whose character and fitness investigation is not finished within 9 months
          from the date of submission of a completed Bar Application or Registrant Bar Ap-
          plication may petition the Supreme Court of Florida for an order directing the board
          to conclude its investigation [ . . . . ] The board will have 30 days after the service of
          the petition to serve a response.



7
  In the case at bar, even assuming arguendo that Defendants have a bona fide and constitutionally-permissible reason
to “investigate” Plaintiff (and they do not), there is no “legitimate state interest” in arbitrarily starting the investiga-
tion over one (1) year after graduation. Not only is such action arbitrary, it is respectfully submitted that the only
reasonable inference that can be drawn therefrom in the instant matter is that such punitive action is not being under-
taken in good faith.


                                                             7
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 11 of 25



Ibid. Inexplicably, the procedural rules of the Massachusetts Board of Bar Examiners conspicu-
ously fail to provide any analogous provision—thereby preventing applicants such as Plaintiff from
obtaining any timely judicial review in the state courts.
         To survive the exacting standard of “strict scrutiny” review, Defendants—i.e., not Plain-
tiff—must prove that the challenged law is “narrowly tailored8 to further a compelling government
interest.” Rosenberg v. LoanDepot.com LLC, 435 F. Supp. 3d 308, 319-20 (D. Mass. 2020) (citing
Reed v. Town of Gilbert, Ariz., 576 U.S. 155 (2015)). In addition, the defendant must demonstrate
that the challenged provision is “the least restrictive means” of achieving that compelling state
interest. McLaughlin v. City of Lowell, 140 F. Supp. 3d 177, 187 (D. Mass. 2015) (citing McCullen
v. Coakley, 573 U.S. 464 (2014)). Once the plaintiff makes a prima facie showing under a “strict
scrutiny” analysis by proposing an alternative to the challenged law (i.e., as it is currently applied),
“the burden [then] shifts to the defendant to show that the [plaintiff’s] proposed alternative would
be less effective or more restrictive.” Buffin v. City & Cnty. of S.F., 2019 U.S. Dist. LEXIS 34253,
at *55 (N.D. Cal. Mar. 4, 2019).
         In the case at bar, there are numerous alternatives to the procedural rules enforced by the
Board of Bar Examiners. Should Defendants deem an “investigation” of a bar applicant to be war-
ranted, they could simply initiate same while the applicant is still in law school—something which
is routinely done in Florida and in other states. In the event an “investigation” is initiated, the
procedural rules of the Board of Bar Examiners must include a provision such as Florida’s Rule 3-
40.2 (“Dissatisfied with Length of Board’s Investigation”). This is necessary in order to ensure
the due process right of access to the courts and the right to a timely judicial review. Reasonable
limits must be placed on the time, manner, and place of any “investigation.” Investigations must
have a legitimate purpose.9 They cannot be employed as an indiscreet means of discrimination,
retaliation, and/or punishment, and they cannot serve as a spurious pretext for unreasonable delays


8
 Not only is it required to be “narrowly tailored[,]” the challenged regulation must also be necessary in order to pro-
mote a compelling governmental interest. See Washington v. Glucksberg, 521 U.S. 702, 720-21 (1997); see also Reno
v. Flores, 507 U.S. 292, 301-02 (1993).
9
  As a matter of law, the bar applicant must be provided written notice of the reason, nature, and scope of the initiated
investigation—none of which was done here. This will help ensure that “investigations” are not being used as tools to
carry out discrimination and retaliation against those who have expressed speech that Defendants may not like or agree
with.



                                                           8
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 12 of 25



and a de facto denial of a bar petition. This is particularly true here, where no constitutionally-per-
missible grounds exist to justify such drastic action—i.e., action that will foreseeably jeopardize the
applicant’s professional career permanently. Amendment of the procedural rules of the Board of
Bar Examiners could easily prevent abuses such as those seen here.10

              (ii)     “As applied,” the Rules of the Board of Bar Examiners are violative of
                       the Petition Clause of U.S. Const., Amend. I, and cannot survive “strict
                       scrutiny” review.

         As the Supreme Court of the United States held in Bill Johnson’s Restaurants, Inc. v.
N.L.R.B., 461 U.S. 731, 741 (1983), the First Amendment “guarantees the fundamental right to
file a lawsuit.” Ibid. The Court has consistently held that these First Amendment protections spe-
cifically apply in the context of bar petitions. See, e.g., Baird v. State Bar of Ariz., 401 U.S. 1 (1971).
By authorizing punishment of bar applicants for having lawfully exercised their First Amendment
right to file a lawsuit, by “investigating” applicants’ litigation activities, and by viewing applicants’
litigation as legitimate (or even relevant) criteria for evaluating their “character and fitness” for
the practice of law,11 the challenged procedural rules of the Board of Bar Examiners “as applied”:
(1) constitute a “content-based” regulation of free speech and protected First Amendment peti-
tioning activities (i.e., the filing of a lawsuit); (2) constitute a “prior restraint” on free speech and
the right to petition the judiciary for redress; (3) have a “chilling effect” on protected First Amend-
ment activities under the Petition Clause; and (4) permit and authorize retaliation against bar
applicants for having lawfully and correctly engaged in constitutionally-protected petitioning ac-
tivities. Indeed, Defendants’ motion to dismiss tellingly fails to deny and/or refute any of the
above-referenced allegations of the operative complaint.


10
  See Lawrence v. Pelton, 413 F. Supp. 3d 701 (W.D. Mich. 2019) (pro se plaintiff’s federal court § 1983 action stated
a claim for a substantive due process violation; complaint alleged that state’s rule limiting a passing bar examination
score’s validity to three years was “arbitrary”); Keenan v. Bd. of Law Exam’rs, 317 F. Supp. 1350 (E.D.N.C. 1970)
(rule requiring bar applicants to have resided in the state for at least one year prior to sitting the bar examination was
unconstitutional).
11
  But cf. Policies and Procedures of the Board of Bar Examiners and the Moral Character and Fitness Committee,
State of Nevada, Rule 23 (“The investigation conducted by the C & F Committee is to be thorough in every aspect
and concluded as expeditiously as possible. Information may be developed in the course of the investigation that is not
germane to the question of licensure, which will be disregarded. Conduct that is merely controversial or a disability
that is not relevant to character and fitness for law practice shall not be considered.” (emphasis supplied)).



                                                            9
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 13 of 25



         A review of the pertinent Massachusetts jurisprudence reveals that Defendants routinely
consider petitioning activities, viz. the filing of lawsuits, as grounds for denying petitions for ad-
mission to the bar. Compare In re Pansé, 473 Mass. 1001 (2015) (denying bar admission due to the
applicant’s “litigious behavior”); Britton v. Bd. of Bar Exam’rs, 471 Mass. 1015 (2015) (denying
bar admission because the applicant filed numerous lawsuits pro se12); In re Application for Admis-
sion to the Bar, 444 Mass. 393, 484 (2005) (“Because the petitioner had initiated several lawsuits
in the past, the board was concerned with litigiousness”); with Dubuc v. Mich. Bd. of Law
Exam’rs, 342 F.3d 610 (6th Cir. 2003) (reversing dismissal of a bar applicant’s federal court § 1983
action, wherein he alleged that the Board of Law Examiners violated his First Amendment rights
by denying his bar petition due to the fact that he had pressed criminal charges against a judge);
Dean v. Byerley, 354 F.3d 540 (6th Cir. 2004) (summary judgment in favor of defendant official
was reversed in bar applicant’s federal court § 1983 action, alleging that that his First Amendment
rights were violated when his bar petition was denied after picketing near the official’s home);
Lawrence v. Parker, 2019 U.S. Dist. LEXIS 167480 (W.D. Mich. Sep. 16, 2019) (denying motion
to dismiss in a federal court § 1983 action alleging that state Board of Law Examiners’ denial of
plaintiff’s bar petition constituted a First Amendment violation and “chilled” free speech; defend-
ants denied bar petition after plaintiff had publicly criticized two members of the Board).
         When considering a First Amendment challenge, courts distinguish between content-based
and content-neutral regulations of speech. A content-based restriction is one that “applies to par-
ticular speech because of the topic discussed or the idea or message expressed.” Reed v. Town of
Gilbert, Ariz., 576 U.S. 155, 171 (2015). Content-based restrictions “are presumptively unconsti-
tutional and subject to strict scrutiny.” Id. at 163; see also One, Inc. v. Olesen, 355 U.S. 371 (1958)
(plaintiff was entitled to injunctive relief against defendant postmaster, where defendant refused
to deliver homosexual literature through the mail on the grounds that it was “obscene, lewd, las-
civious and filthy”). That is, they “may be justified only if the government proves that they are
narrowly tailored to serve compelling state interests.” Reed, supra at 163. Indeed, it is the “rare



12
  While this subject is not discussed herein, it is respectfully submitted that the Board’s disparate treatment of “pro
se” lawsuits is also cause for concern under well-settled First Amendment jurisprudence on the issue. What is more,
in Defendants’ motion to dismiss, Defendants highlight that Plaintiff has brought this action “pro se[.]” ECF 24, p. 1
¶ 1. How Plaintiff’s legal representation relates to the merits, vel non, of the claims asserted in this action is unclear.


                                                            10
        Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 14 of 25



case” in which “strict scrutiny” is overcome by the defendant. Williams-Yulee v. Florida Bar, 573
U.S. 433, 444 (2015).
       “As applied,” the procedural rules of the Board of Bar Examiners impermissibly allow De-
fendants to consider an applicant’s litigation activities in deciding whether the applicant has the
requisite “character and fitness for the practice of law.” However, this is constitutionally imper-
missible for the simple reason that it allows the government to treat certain persons differently
based on the content of their speech and constitutionally-protected First Amendment activities.
See, e.g., NAACP v. Button, 371 U.S.415 (1963) (Virginia statute barring lawyers’ solicitation of
clients could not constitutionally be applied on the ground that “only a compelling state interest [ .
. . ] can justify limiting First Amendment freedoms” (emphasis supplied)); Fla. Star v. B.J.F., 491
U.S. 524, 538 (1989) (striking down governmental action in part because less speech-restrictive
alternatives were available).
       Defendants may contend that the procedural rules, “as applied,” only place an indirect
burden on applicants’ First Amendment petitioning activities (i.e., as opposed to a direct, outright
prohibition on the filing of lawsuits). However, the Supreme Court of the United States has uni-
formly rejected such arguments in the past. See, e.g., McIntyre v. Ohio Elections Comm’n, 514
U.S. 334 (1995) (it was unconstitutional for a statute to punish persons indirectly by indiscrimi-
nately outlawing an entire category of speech, and based solely on content); United States v.
Playboy Entertainment Group, Inc., 529 U.S. 803, 812 (2000) (“The Government’s content-
based burdens must satisfy the same rigorous scrutiny as its content-based bans” (emphasis
supplied)). In the instant matter, Defendants’ “investigations” of persons such as Plaintiff for hav-
ing filed a lawsuit are plainly “content-based burdens” as opposed to “content-based bans.”
       A modification of the procedural rules of the Board of Bar Examiners could easily define
and narrow the scope of “investigations” to ensure that they are only being used for constitution-
ally-permissible purposes. An amendment of same could easily ensure that: (1) such
“investigations” are not being utilized by the government as a means of discouraging and/or pun-
ishing petitioning activities of bar applicants; and (2) that the scope of “investigations” is limited
to constitutionally-permissible topics of inquiry, and to subjects which are truly relevant and re-
lated to the applicants’ “fitness and character;” and (3) to clarify that petitioning activities,




                                                 11
        Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 15 of 25



together with all other irrelevant subject matter, are not to be considered as part of the Board’s
“character and fitness” determinations.

           (iii)   “As applied,” the Rules of the Board of Bar Examiners are violative of
                   the Supremacy Clause of U.S. Const., Art. VI, Cl. 2 together with the
                   doctrine of implied preemption under federal common law.
       As this Court elucidated in Algonquin Gas Transmission, LLC v. Weymouth Cons.
Comm’n, 1:17-CV-10788, ECF 38 at p. 10 ¶ 3 (Dec. 29, 2017) (Casper, J.), implied preemption has
two subsets: conflict preemption and field preemption. Ibid. A state law is preempted under con-
flict preemption when it either makes “compliance with both federal and state regulations [] a
physical impossibility,” Arizona v. United States, 567 U.S. 387, 399 (2012) (quoting Florida Lime
& Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142–43 (1963)), or “stand[s] as an obstacle to the
accomplishment and execution of the full purposes and objectives of Congress,” id. (quoting Hines
v. Davidowitz, 312 U.S. 52, 67 (1941)). A state law is preempted under field preemption when
Congress has “occupied the field” by creating “a framework of regulation ‘so pervasive [ . . . ] that
Congress left no room for the States to supplement it” or “where there is a ‘federal interest [ . . .
] so dominant that the federal system will be assumed to preclude enforcement of state laws on the
same subject.’” Ibid. (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)).
       Here, there is not one, but three (3) separate and distinct violations of the Supremacy
Clause. First, “as applied,” the subject state procedural rules effectively permit Defendants to
interfere in the ongoing federal court proceedings referenced in the operative complaint. This in-
cludes, without limitation, Defendants’ efforts to conduct ex parte interviews of numerous
individuals who are involved in those ongoing federal proceedings. Second, by interfering in the
administration of the ongoing proceedings in Article III federal courts, this creates an unacceptable
risk of conflicting judgments between the Board of Bar Examiners and the federal courts which are
hearing those two (2) ongoing matters. Inter alia, any formal decision of the Board must include
findings of fact and law (e.g., the Board’s determination of whether the claims asserted by Plaintiff
in the ongoing federal proceedings were frivolous and/or asserted in “bad faith,” etc.). However,
because the federal proceedings remain ongoing, the Supremacy Clause bars such “state action”




                                                 12
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 16 of 25



as a matter of law—even if the risk of conflicting decisions is only a possibility, and has yet to ac-
tually occur.13
         Third, both “facially” and “as applied,” SJC Rule 3.01 § 9.1 squarely violates the Suprem-
acy Clause. The said Rule provides that “[t]he Board of Bar Examiners, and its members,
employees, and agents are immune from all civil liability for conduct and communications occur-
ring in the performance of their official duties relating to the examination, character and fitness
qualification, and licensing of persons seeking to be admitted to the practice of law.” Ibid. Even
assuming arguendo that the SJC can lawfully immunize the Board and its employees from civil lia-
bility in actions brought under state law, it cannot, however, immunize state employees from
liability under federal law—only Congress has the authority to exempt individuals from liability
under 42 U.S.C. § 1983 and other federal statutes. Stated differently, in crafting § 1983, Congress
did not grant a private right of action for constitutional torts committed by state officials “unless
the defendant state official is employed by the Massachusetts Board of Bar Examiners.” Because
federal civil rights legislation “occupies the field” and regulates this area of the law, pursuant to
the Supremacy Clause and the doctrine of implied preemption, the SJC is constitutionally barred
from carving out exceptions to the enforcement of federal statutes such as 42 U.S.C. § 1983.

             (iv)     Both “facially” and “as applied,” the procedural rules of the Board of
                      Bar Examiners are constitutionally invalid pursuant to the First Amend-
                      ment Overbreadth Doctrine under federal common law.
         In a First Amendment context, “[t]he overbreadth doctrine prohibits the Government
from banning unprotected speech if a substantial amount of protected speech is prohibited or
chilled in the process.” Ashcroft v. Free Speech Coalition, 535 U.S. 234, 255 (2002); see NAACP
v. Alabama ex rel. Flowers, 377 U.S. 288, 307-08 (1964) (remarking that “a governmental purpose
to control or prevent activities constitutionally subject to state regulation may not be achieved by
means which sweep unnecessarily broadly”).


13
   As a matter of settled law, state courts and agencies such as the Massachusetts Board of Bar Examiners are barred
from issuing any and all judicial and/or administrative determinations that may potentially contradict the decisions of
Article III federal courts pursuant to the Supremacy Clause—nor may they issue decisions which may potentially
interfere with the same. See, e.g., Ableman v. Booth, 62 U.S. 506 (1859); Second Employers’ Liability Cases, 223 U.S.
1, 58 (1912); Washington v. Washington State Commercial Passenger Fishing Vessel Ass’n; 443 U.S. 658, 695 (1979).
Where Congress has specifically intended to act in an area, this automatically triggers the enforcement of the Suprem-
acy Clause and completely nullifies the state action. California v. ARC America Corp., 490 U.S. 93 (1989).


                                                          13
        Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 17 of 25



       The Supreme Court of the United States has held that the risk of “[e]rror in marking [the]
line” between protected and unprotected speech “exacts an extraordinary cost” because “[i]t is
through speech that our convictions and beliefs are influenced, expressed, and tested.” United
States v. Playboy Entm’t Group, Inc., 529 U.S. 803, 817 (2000); see Fallon, R. H., “The Su-
preme Court, 1996 Term-Foreword: Implementing the Constitution,” 111
Harv. L. Rev. 54, 96 (1997) (“[W]hen the government regulates speech on the basis of content,
there is reason to suspect that it has acted for the forbidden purpose of shielding citizens from ideas
that the government finds objectionable”); see also R.A.V. v. City of St. Paul, 505 U.S. 377, 386
(1992) (holding that the “strict scrutiny” standard is necessary to ensure that the government
does not “regulate [ . . . ] based on hostility—or favoritism—towards the underlying message
[that a speaker] expressed”).
       Here, while the government may have a legitimate interest in regulating the practice of law
and the “character and fitness” of Massachusetts attorneys, the Overbreadth Doctrine prohibits
the promulgation of rules or policies which “sweep unnecessarily broadly[.]” In other words, even
assuming arguendo that a bar applicant’s petitioning activities are relevant to his or her “character
and fitness” for the practice of law, quod non, that certainly cannot justify initiating a multi-year
“investigation” into the applicant’s constitutionally-protected litigation. As a matter of law, such
a practice is violative of the Overbreadth Doctrine and is not “narrowly tailored” to the accom-
plishment of a “legitimate governmental interest.” Furthermore, such a sweeping rule foreseeably
results in a “chilling effect” on First Amendment petitioning activities. By way of example, if a
victim of sexual harassment or other serious misconduct by a member of the judiciary happens to
be a law student at the time, she will undoubtably think twice before filing a complaint (or seeking
any form of redress, for that matter). Citing to this case, any Massachusetts law school professor
or dean would simply advise the student to keep silent—unless she wants to incur the punishment
of being “investigated” indefinitely and remain unemployed after law school without a law license.


           (v)     Both “facially” and “as applied,” the procedural rules of the Board of
                   Bar Examiners are void for vagueness.
       The “void for vagueness” doctrine applies to any law that potentially limits constitutional
rights, as well as to laws that govern rights and obligations vis-à-vis the government. See, e.g., City
of Akron v. Akron Center for Reproductive Health, 462 U.S. 416 (1983) (the word “humane” in a

                                                  14
           Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 18 of 25



state statute was unconstitutionally vague); United States v. Loy, 237 F.3d 251 (3rd Cir. 2001)
(supervised release condition prohibiting defendant from possessing “all forms of pornography”
was unconstitutionally vague, as it posed a real danger that it might ultimately result in a prohibi-
tion on whatever the officer personally found titillating); FCC v. Fox Television Stations, Inc., 567
U.S. 239 (2012) (because the words “obscene” and “indecent” were not clearly defined by the
FCC, Court held that they the FCC’s restrictions were void for vagueness).

             (vi)     Both “facially” and “as applied,” the procedural rules of the Board of
                      Bar Examiners are constitutionally void because they cannot satisfy the
                      “underinclusiveness” inquiry.

         A statute cannot survive “strict scrutiny” if it fails to effectively regulate activities that
pose substantially the same threats to the government’s purportedly compelling interest as the
conduct that the government prohibits. Underinclusive regulations “diminish the credibility of the
government’s rationale” for infringing on constitutional rights and generate suspicion that the se-
lective targeting betrays an impermissible motive. City of Ladue v. Gilleo, 512 U.S. 43, 52 (1994).
Even absent concern about governmental motives, the demand that restrictions on constitutional
rights not be underinclusive reflects an insistence that the government not infringe on rights when
doing so will predictably fail to achieve purportedly-justified goals. See id.
         Here, while the government may have a legitimate interest in the “character and fitness”
of licensed attorneys, by selectively “investigating” only the litigation activities of those applying
to become a member of the bar—but not the same conduct undertaken by bar members them-
selves—such a contradiction clearly “diminish[es] the credibility of the government’s rationale”
for such investigations. Stated differently, the government’s purported interest in promoting
“character and fitness” by investigating the litigiousness of a bar applicant is belied by the fact that,
once a person becomes a licensed attorney, he or she can file an unlimited number of lawsuits—
and without fear of any retaliatory “investigation,” disbarment, or bar discipline. See, e.g., Marilyn
J. Wellington v. Massachusetts Bar Association, MCAD Docket No. 08BEM03674 (Jul. 18,
2011).14

14
  Defendant Wellington’s personal litigation is not cited to embarrass, criticize, or condemn Defendant Wellington in
any way. On the contrary, Plaintiff fully supports and applauds Defendant Wellington’s decision to exercise her First
Amendment petitioning right, and one cannot help but to be impressed by her courage in fighting for a retaliation-free
work environment. Standing up for oneself in a public forum in order to speak the truth, and to condemn the unlawful


                                                         15
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 19 of 25



         Thus, the procedural rules which provide for screening and “investigating” bar applicants
for their petitioning activities cannot satisfy the “underinclusiveness” inquiry. To use a counter-
factual example, if a Massachusetts attorney’s excessive personal litigation were indeed grounds
for bar discipline and/or disbarment, it would obviously make sense to screen bar applicants for
their litigation activities. But such is not the case; in reality, no state bar rule prevents, discourages,
or punishes licensed attorneys for filing lawsuits on their own behalf. Wherefore, the government’s
“double standard” is inherently contradictory. Of course, it makes little sense for the government
to punish and exclude bar applicants for any litigation initiated prior to becoming a licensed attor-
ney when, at the same time, the government does not punish licensed attorneys for initiating
litigation after they receive their license to practice law.15 See Barr v. Am. Ass’n of Political Con-
sultants, 140 S. Ct. 2335, 2357 (Jul. 6, 2020) (in a federal statute prohibiting automated “robo”
telephone calls, an exemption for automated calls relating to government debt collection was
deemed “underinclusive” because: (1) it authorized many of the automated calls that the statute
was designed to prohibit; and (2) the impact of the exemption deviates from the underlying pur-
pose of the statute itself).

             (vii)    “As applied,” the procedural rules of the Board of Bar Examiners consti-
                      tute a bill of attainder, in violation of U.S. Const., Art. I § 9 ¶ 3.

         Because the procedural rules of the Board of Bar Examiners, “as applied,” place a signifi-
cant retaliatory burden upon bar applicants who have lawfully exercised their First Amendment
right to petition the judiciary for redress, they are also violative of the Attainder Clause, viz. U.S.
Const., Art. I § 9 ¶ 3. See, e.g., Ex Parte Garland, 71 U.S. 333 (1866) (striking down a federal law
requiring attorneys practicing in federal court to swear that they had not supported the rebellion);
Cummings v. Missouri, 71 U.S. 277 (1867) (law requiring anyone seeking a professional license



conduct of those who are more powerful than ourselves, is a daunting task. In today’s world, doing what is right is
often far more arduous than simply doing what is popular. It is not, however, something which any person should ever
feel ashamed of. Just as licensed Massachusetts attorneys such as Defendant Wellington must be permitted to file
lawsuits against powerful individuals, organizations, or the government without fear of “investigations” or bar disci-
pline, so too must applicants to the Massachusetts bar.
15
  In the case of Defendant Wellington, not only was her status as a licensed Massachusetts attorney in no way affected
or jeopardized by her decision to bring an action against the Massachusetts Bar Association, in fact, it would appear
that she was subsequently rewarded through an appointment within the state government, viz. her current role as
Executive Director of the Board of Bar Examiners.


                                                         16
         Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 20 of 25



from the state to swear that they had not supported the rebellion was unconstitutional, as it consti-
tuted a penalty without a judicial trial); United States v. Lovett, 328 U.S. 303 (1946) (federal
statute that barred particular individuals from government employment was held to be punishment
prohibited by the Attainder Clause).
        The Supreme Court has held that exclusion from a type of employment can indeed consti-
tute prohibited “legislative punishment” within the meaning of the Attainder Clause. Selective
Service System v. MPIRG, 468 U.S. 841, 852 (1984) (noting that legislative punishment “has ex-
panded to include legislative bars to participation by individuals or groups in specific employments
or professions”); Cummings, supra at 321-22 (“[A]ll men have certain inalienable rights—that
among these are life, liberty, and the pursuit of happiness; and [ . . . ] in the pursuit of happiness all
avocations, all honors, all positions, are alike open to every one [sic]”); Ex Parte Garland, supra at
377 (“[E]xclusion from any of the professions or any of the ordinary avocations of life for past
conduct can be regarded in no other light than as punishment for such conduct.”). “[P]ermanent
proscription” from a given type of employment by the government is an extreme punishment “of
a most severe type[,]” and has historically only been invoked for “odious and dangerous crimes.”
United States v. Lovett, 328 U.S. 303, 316 (1946). In the instant matter, Defendants are not pre-
venting Plaintiff from engaging in the practice of law due to any alleged “odious and dangerous
crimes.” Instead, Defendants are engaging in retaliation by depriving him of a law license solely
due to his First Amendment petitioning activities. Unfortunately, this is something which they
have consistently done to bar applicants who correctly and lawfully complained of misconduct
committed by government officials. Because Defendants’ conduct will foreseeably continue una-
bated, declaratory and injunctive relief are warranted as a matter of law.

            (viii) “As applied,” the Board’s procedural rules violate In re Berkan, 648 F.2d
                   1386 (1st Cir. 1981).
        In In re Berkan, 648 F.2d 1386 (1st Cir. 1981), the petitioner attorney petitioned for admis-
sion to the bar of the United States District Court for the District of Puerto Rico. Id. at 1387.
Although the petitioner met all formal requirements for the bar, her application was denied because
she had participated in a political demonstration on a U.S. military reservation in Puerto Rico. Id.
1388. On appeal, the First Circuit cited to Goldsmith v. United States Board of Tax Appeals, 270
U.S. 117, 123 (1926) in ruling that, because the petitioner had “satisfied the threshold requirements


                                                   17
        Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 21 of 25



for admission to the bar[,]” she “should not have been rejected upon charges of (her) unfitness
without giving (her) an opportunity by notice for hearing and answer.” Ibid. (internal quotations
omitted). The court noted that “a district court in this Circuit [should] do more than play at cat
and mouse with a rejected but seemingly qualified bar applicant[.]” Id. 1390. The First Circuit also
held that, in addition to a notice for hearing and answer, the petitioner bar applicant was also enti-
tled to “notice of the grounds for [the bar] action” stating “specified reasons[.]” (Emphasis
supplied) ibid.
       Defendants’ actions in the case at bar squarely flout the First Circuit’s holding in In re
Berkan. Here, in spite of Plaintiff’s repeated requests, Defendants have unlawfully (and tellingly)
refused to provide Plaintiff with written notice setting forth the grounds and “specified reasons”
for their actions. Defendants’ vague and ambiguous allusions to certain unspecified “character and
fitness concerns” notwithstanding, even to-date, Defendants have: (1) failed to provide any “spec-
ified reasons” for their refusal to recommend Plaintiff for admission to the Massachusetts bar; and
(2) failed to provide “specified reasons” for their purported need to hire attorneys from Miami-
based Holland & Knight LLP to conduct a multi-year investigation into Plaintiff’s constitutionally-
protected petitioning activities. Similar to the facts of In re Berkan, in the case at bar, Defendants
have not offered Plaintiff a timely formal hearing, and the procedural rules of the Board of Bar
Examiners unfortunately do not provide for any judicial review prior to a formal hearing.

       (c)        All of the immunity defenses asserted by Defendants are vitiated and de-
                  feated by the Ex Parte Young doctrine.

       Defendants’ contention that this Court is required to dismiss Plaintiff’s claims for declar-
atory and injunctive relief is unsupported. While Defendants’ moving papers [ECF 23-24] cite
certain cases wherein government defendants were entitled to either Eleventh Amendment im-
munity or quasi-judicial immunity vis-à-vis monetary damages, none of those cases address the
question of equitable relief. Courts have consistently held that neither Eleventh Amendment im-
munity nor quasi-judicial immunity can bar declaratory or injunctive relief. See, e.g., Godoy v.
Office of Bar Admissions, 2006 U.S. Dist. LEXIS 110312 (N.D. Ga. Mar. 23, 2006) (Eleventh
Amendment immunity could not bar foreign national plaintiff’s pro se § 1983 action for declaratory
and injunctive relief, alleging that defendant Board to Determine Fitness of Bar Applicants violated
his constitutional rights by “investigating” him to determine his compliance with U.S.


                                                 18
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 22 of 25



immigration and naturalization laws); Dubuc v. Mich. Bd. of Law Exam’rs, 342 F.3d 610 (6th Cir.
2003) (Eleventh Amendment immunity could not bar plaintiff’s request for equitable relief against
Board of Law Examiners); Pueblo of Santa Ana v. The Hon. Nan G. Nash, 854 F. Supp. 2d 1128
(D.N.M. 2012) (in an action for prospective declaratory and injunctive relief against a state court
judge, judicial immunity, absolute immunity, and Eleventh Amendment immunity were all inap-
posite and did not preclude plaintiffs from obtaining Ex Parte Young relief).

         (d)      Younger abstention is barred and unavailable in this action.
         As the First Circuit elucidated in Guillemard-Ginorio v. Contreras-Gomez, 585 F.3d 508,
522 (1st Cir. 2009), “[state court] [p]roceedings must be coercive, and in most-cases, state-initiated,
in order to warrant abstention. [For example,] [a] state’s enforcement of its laws or regulations in
an administrative proceeding constitutes a coercive action.” (Emphasis supplied) ibid. In the case
at bar, the underlying administrative proceedings before the Board of Bar Examiners were not ini-
tiated by the state itself. To become a licensed attorney in Massachusetts, it is the bar applicant
himself who must file a petition. By filing same, the applicant himself thereby initiates the admin-
istrative proceeding before the Board of Bar Examiners. See Planned Parenthood League of Mass.
v. Bellotti, 868 F.2d 459 (1st Cir. 1989) (holding that, because there was no “state-initiated pro-
ceeding, criminal or civil, to enjoin,” Younger abstention could not be invoked). Furthermore,
unlike the bar disciplinary proceeding cases cited by Defendants—i.e., “coercive” disciplinary
proceedings which are initiated by the bar—there is nothing “coercive” about applying to become
a member of a state bar. Plaintiff is certainly not being “coerced” into applying to the Massachu-
setts bar, and is of course free to withdraw his petition at any time.

II.      MONETARY DAMAGES ARE AUTHORIZED FOR ALL CONDUCT WHICH
         WAS ULTRA VIRES, “ADMINISTRATIVE,” OR MADE IN THE ABSENCE OF
         JURISDICTION.
         Officials claiming absolute immunity16 [ . . . ] bear the burden of proving their actions
warrant that protection.” Knowlton v. Shaw, 704 F.3d 1, 6 (1st Cir. 2013). Here, Defendants


16
   Quasi-judicial immunity is simply a form of absolute immunity that applies to non-judicial office when they perform
judicial functions. Henderson v. Heffler, 2010 U.S. Dist. LEXIS 72155 (W.D.N.Y. July 19, 2010). In order to qualify,
“[t]he proponent of a claim of absolute immunity bears the burden of establishing the justification of such immunity [
. . . . ]” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 432 (1993). To determine whether a defendant is entitled to
quasi-judicial immunity, the court must take a “functional approach” and examine the conduct at issue. Cleavinger v.


                                                          19
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 23 of 25



cannot possibly meet their burden, and for good reason: none of the tortious conduct complained
of in the operative complaint [ECF 16] is plausibly related to any of Defendants’ “adjudicative”
duties (e.g., holding a formal “due process” hearing, after which the Board can make discretionary
findings and determinations, etc.). In the case at bar, no “adjudicative duties” could possibly be
implicated due to the fact that Defendants have yet to hold a formal due process hearing.17 See,
e.g., ECF 16 ¶¶ 28, 30.18
         In its discussion of quasi-judicial immunity in Sinapi v. R.I. Bd. of Bar Exam’rs, 910 F.3d
544, 554 (1st Cir. 2018), the First Circuit promulgated the following three-prong inquiry: (1)
whether the Board of Bar Examiners defendant was acting like a judge and performing a traditional
“adjudicatory” function; (2) whether the defendant would be subject to numerous damages ac-
tions but for his or her absolute immunity; and (3) whether the Board member “adjudicate[d]
disputes against a backdrop of multiple safeguards designed to protect a [party’s] constitutional
rights[.]” Ibid. Here, the first and third prongs cannot be satisfied under the facts and circum-
stances of this particular case, thereby barring the quasi-judicial immunity defense. As previously
explained, ante, no formal due process hearing was ever held. What is more, Defendants never
engaged in any subjective decision-making that could be considered a typical function of a judge


Saxner, 474 U.S. 193, 201-02 (1985); King v. Simpson, 189 F.3d 284, 287-88 (2d Cir. 1999); Saint-Guillen v. United
States, 657 F. Supp. 2d 376, 381 (E.D.N.Y. 2009).
17
  The Supreme Court of the United States has “been quite sparing in [its] recognition of absolute immunity, and [has]
refused to extend it any further than its justification would warrant[.]” (Quotations and citation omitted) Burns v.
Reed, 500 U.S. 478, 487 (1991). “The presumption is that qualified17 rather than absolute immunity is sufficient to
protect government officials in the exercise of their duties.” Id. at 486-487.
18
  This Court should take notice of the fact that no evidence or affidavits have been proffered by Defendants in sup-
port of their contention that immunity applies to the narrow facts of this case. See generally ECF 23-24. Just as judges
have personal lives, and do not act as judges for every minute of each day (and for every type of action they may
perform), the same principle applies to Defendants. Because Defendants have not proffered one iota of evidence in
support of their quasi-judicial immunity defense (or even a simple affidavit), as a matter of law, they have come no-
where close to meeting their burden of proof. Accordingly, in the absence of any evidence of record, this Court is
required to reject the immunity defense. See, e.g., Maestri v. Jutkofshi, 860 F.2d 50, 53 (2nd Cir.) (judge was properly
denied absolute immunity for her issuance of an arrest warrant outside her jurisdiction); Loe v. Letsinger, 772 F.32d
808, 311-12 (7th Cir. 1985) (judicial immunity cannot apply to “ministerial” or “administrative” acts); Harper v.
Merckle, 638 F.2d 848, 859 (5th Cir. 1981) (when a judge acts out of personal motivation and uses his office “to vin-
dicate personal objectives,” such actions do not amount to “judicial acts”); Brewer v. Blackwell, 692 F.2d 287, 397
(5th Cir. 1982) (same); Supreme Court of Va. v. Consumers Union, 446 U.S. 719, 731 (1980) (holding that “judicial”
functions only arise out of the adjudication of controversies); Richardson v. Koshiba, 693 F.2d 911, 914 (9th Cir.
1982) (“These [executive] functions bear little resemblance to the characteristic of the judicial process that gave rise
to the recognition of absolute immunity for judicial officers: the adjudication of controversies between adversaries.”).



                                                          20
          Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 24 of 25



resolving disputes. This is because, even to-date, Defendants: have not made any formal, final de-
termination; have not made any formal recommendations; have not made any findings of fact or
law; and have not engaged in any other activity which is typical of judges that could potentially give
rise to quasi-judicial immunity. Consequently, the unlawful conduct complained of plainly cannot
be viewed as an “adjudicatory” function warranting quasi-judicial immunity.19
         As for the third prong of the Sinapi test20, courts look to whether the defendant Board
member “adjudicate[d] disputes against a backdrop of multiple safeguards designed to protect a
[party’s] constitutional rights[.]” As previously discussed, at no time relevant hereto was there
any “backdrop of multiple safeguards” to protect constitutional rights. Under the subject proce-
dural rules, Plaintiff has no right to any timely judicial review in the state courts. What is more,
even if the Board were to now hold a formal “due process” hearing, none of Plaintiff’s serious
constitutional concerns could possibly be addressed or remedied in that forum. Since the Board of
Bar Examiners is not a court, it does not have the authority to change or strike down any of its own
procedural rules. Stated differently, even if Defendants were to agree with the undersigned that
the existing procedural rules are unconstitutional and fail “strict scrutiny” review, only the Mas-
sachusetts courts and the state legislature would have the authority to amend or repeal the
offending procedural rules.
                                 REQUEST FOR ORAL ARGUMENT
         Pursuant to L. R. 7.1(d), Plaintiff respectfully requests oral argument, as he believes that
oral argument may assist this Honorable Court in its consideration of the merits hereof.


                                                CONCLUSION
         WHEREFORE, on the above-mentioned premises, Plaintiff prays that this Honorable
Court deny the motion to dismiss of Defendants Wellington and Board of Bar Examiners [ECF 23-
24].



19
  In addition, courts have uniformly refused to extend any form of absolute immunity to acts which were taken in the
absence of jurisdiction—regardless of the defendant’s job title. Further, courts are required to distinguish between
“administrative” duties and “adjudicative” duties, as absolute immunity is only available for “adjudicative” duties.
20
  This three-prong test was originally described in Bettencourt v. Bd. of Registration in Med. of Com. of Mass., 904
F.2d 772 (1st Cir. 1990).


                                                         21
        Case 1:20-cv-11382-DJC Document 27 Filed 10/27/20 Page 25 of 25



At Cambridge, Massachusetts,                          Respectfully submitted,
This 26th Day of October, 2020
                                                      /s/ Jonathan Mullane
                                                      JONATHAN MULLANE
                                                      30 Donnell Street
                                                      Cambridge, MA 02138
                                                      Tel.: (617) 800-6925
                                                      j.mullane@icloud.com


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that this filing submitted via the CM/ECF system shall
be transmitted electronically to the registered participants as identified on the Notice of Electronic
Filing (“NEF”), and that paper copies shall be mailed via first class mail, postage prepaid, to those
indicated as non-registered participants on the date of filing.

DATED:         October 26, 2020                       /s/ Jonathan Mullane
                                                      JONATHAN MULLANE




                                                 22
